         Case 1:20-cv-00041-SPB Document 9 Filed 09/29/20 Page 1 of 1




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 20-1774

                                  Ronald Emrit v. FBI

                       (U.S. District Court No.: 1-20-cv-00041)


                                        ORDER

      Pursuant to Fed. R. App. P. 3(a) and 3rd Cir. Misc. LAR 107.2(b), it is

      ORDERED that the above-captioned case is hereby dismissed for failure to
timely prosecute insofar as appellant failed to file a brief and appendix as directed. It
is

     FURTHER ORDERED that a certified copy of this order be issued in lieu of a
formal mandate.



For the Court,
                                                          A True Copy:
s/ Patricia S. Dodszuweit
Clerk
                                                         Patricia S. Dodszuweit, Clerk
Dated: September 29, 2020                                Certified Order Issued in Lieu of Mandate
TMM/cc: Ronald Satish Emrit
